DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
In Claim 5, Line 6, “the further being moveable” should read “the shutter being moveable”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith).
Regarding Claim 1, Felstead teaches a powder distribution system for use in an additive manufacturing apparatus (Abstract), comprising 
a carriage to scan over a build stage (Fig. 1- hopper/wiper device 12, [0027]- hopper/wiper device 12 moves across bed 10 to deposition area 20),
an intermediate powder buffer on the carriage (Fig. 1- delivery hopper 18) to receive powder from a powder delivery system of the additive manufacturing apparatus (Fig. 1- delivery hopper 18 receives material from storage hoppers 14 and 16; [0028]), and
a distributor on the carriage to distribute powder from the intermediate powder buffer over the build stage (Fig. 1- delivery means 26), the distributor including a roller to distribute powder from the intermediate powder buffer over the build stage ([0032]- delivery means 26 is a roller that rotates to dispense material over distribution area 20),
wherein the intermediate powder buffer is arranged to dispense powder directly onto the roller of the distributor (Fig. 1- material in delivery hopper 18 is dispensed directly only delivery means 26).
wherein the powder buffer includes a reservoir (Fig. 1- reservoir in delivery hopper 18)

Felstead does not appear to explicitly teach the reservoir includes a hole array plate positioned at a bottom of the reservoir, the hole array plate including a plurality of holes sized and arranged to sieve powder onto the roller.
Doi teaches an alternative powder distribution device [0003] wherein the powder buffer includes a reservoir (Fig. 4- supply cylinder 57) with a hole array plate positioned at a bottom of the reservoir (Fig. 4- buffer plate 56 disposed beneath supply cylinder 57; Fig. 6- showing the detail of buffer plate 56), the hole array plate including a plurality of holes sized and arranged to sieve powder (Fig. 6- hole 56a-c in buffer plate 56) in order to reduce lumps in the powder material and promote even distribution [0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Felstead to include a hole array plate in the bottom of the reservoir including a plurality of holes sized and arranged to sieve powder as taught by Doi with reasonable expectation of success to reduce lumps in the powder material and promote even distribution [0085]. 

Regarding Claim 2, Felstead further teaches the carriage is to scan in two opposite directions across the stage to be able to distribute powder over the stage in both directions (Fig. 1- arrows indicating the direction of hopper/wiper device 12 movement), and
the intermediate powder buffer is to provide powder to two opposite sides of the distributor to facilitate distributing the powder in both directions (Fig. 1- delivery hopper 18 provides powder on both sides of delivery means 26).

Regarding Claim 8, Doi further teaches the distributor extends under the reservoir to receive powder passing through the hole array (Fig. 4- storage chamber 54 under buffer plate 56)
Felstead further teaches distributing the powder over the stage ([0032]- delivery means 26 is a roller that rotates to dispense material over distribution area 20)).

Regarding Claim 9, Felstead further teaches the intermediate powder buffer is to provide the powder to the stage (Fig. 1- delivery hopper 18 receives material from storage hoppers 14 and 16 to provide material to deposition area 20; [0028]), and the distributor further spreads the powder over the stage ([0032]- delivery means 26 is a roller that rotates to dispense material over distribution area 20).

Regarding Claim 11, Felstead further teaches the roller includes ridges and/or grooves parallel to its central axis to facilitate even distribution of the powder from the buffer (Fig. 1a- grooves 25 in shaft 24; [0028]).

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith) and Tanaka et al (WO2015145811 with references to the machine English translation provided herewith).

Regarding Claim 4, Doi further teaches the powder buffer includes a hole array wherein each set of holes is a different size (Fig. 6- holes 56a-c are different sizes) but does not appear to explicitly teach a structure for varying a size of holes of the hole array plate.

Tanaka teaches an alternative powder distribution device wherein the device includes a shutter to shut holes of at least one array (Page 12, [0009]- closure plates 85 are arranged to cover a first array (first feed ports 76) and a second array (second feed ports 77) in order to shut the holes of at least one array (Page 12, [0009]) thus varying a size of holes of the hole array plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Felstead and Doi to include a shutter to shut holes of at least one array as taught by Tanaka with reasonable expectation of success to shut the holes of at least one array (Page 12, [0009]) thus meeting the instant limitation of a structure for varying a size of holes of the hole array plate.

Regarding Claim 5, Doi further teaches the hole array plate includes different hole arrays having holes of different diameters, wherein within each hole array, the holes have the same diameter (Fig. 6- holes 56a-c are different sizes; the holes within each set of holes are the same size).
Felstead and Doi do not appear to explicitly teach a shutter to shut holes of at least one array.  Tanaka teaches an alternative powder distribution device wherein the device includes a shutter being moveable to shut holes of a first hole array of the different hole arrays while keeping open holes of a second hole array of the different hole arrays, the shutter being moveable to shut the holes of the second hole array while keeping open holes of the first hole array (Page 12, [0009]- closure plates 85 are arranged to cover a first array (first feed ports 76) or a second array (second feed ports 77); (Page 12, [0010]- closure plate 85 slides across the bottom of the tank) in order to shut the holes of at least one array (Page 12, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Felstead and Doi to include a shutter to shut holes of at least one array as taught by Tanaka with reasonable expectation of success to shut the holes of at least one array (Page 12, [0009]).

Regarding Claim 6, Tanaka further teaches the powder buffer includes a shake element to shake the plate to facilitate relatively constant powder flow through the holes (Page 5, [0010]; Fig. 2 and 11- vibrator 34 to facilitate material falling from feed ports 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Felstead and Tanaka to include a shake element as taught by Tanaka with reasonable expectation of success to facilitate material falling from feed ports (Page 5, [0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith) and Kubo et al (JP2002307562 with references to the machine English translation provided herewith).
Regarding Claim 12, Felstead and Doi do not appear to explicitly teach the distributor a flattening roller to flatten distributed powder.  
Kubo teaches an alternative 3D printing method with a powder distribution device (Abstract) wherein the distributor comprises a flattening roller (Fig. 1- extension roller 24) in order to drop and appropriately spread powder material [0047].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Felstead to include a distributor comprising a flattening roller as taught by Kubo with reasonable expectation of success to drop and appropriately spread powder material [0047].  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Felstead et al (PGPub 2011/0287185) in view of Doi et al (WO2003031294 with references to the machine English translation provided herewith) and Perret et al (DE102005016940 with references to the machine English translation provided herewith).
Regarding Claim 13, Felstead and Doi do not appear to explicitly teach a pre-heater element in at least one of the powder buffer and the distributor.  
Perret teaches an alternative powder-based, 3D printing apparatus comprising a pre-heater element in at least one of the powder buffer and the distributor ([0010]- the material transport system has a heated tray to preheat the material before application as a layer) in order to reduce construction time [0010].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tanaka to include a distributor comprising a pre-heater element in at least one of the powder buffer and the distributor as taught by Perret with reasonable expectation of success to reduce construction time [0010]. 

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive.
Applicant argues a person of ordinary skill in the art would not recognize the rationale to modify Felstead with the teachings of Doi because 1. Felstead already has features that would reduce lumps and promote even distribution of powder and 2. Doi’s plate would not promote even distribution of powder in Felstead’s apparatus.
Examiner respectfully disagrees with Applicant’s assertion noting that grooves 25 on rotatable shaft 24 are directed towards the quantity of powder delivered ([0031]- It will be appreciated that a predetermined quantity, governed by the size and layout of the grooves 25, of material will be delivered per rotation of the shaft, thus a good level of control over the quantity of material delivered can be achieved by appropriate control over the stepper motor used to drive the shaft 24 for rotation). Felstead does not indicate that the grooves would break up lumps in the powder.
Doi teaches the different sized holes in buffer plate 56 are arranged to reduce lumps in (sieve) the powder material and promote even distribution [0085] and that processing speed may be varied [0082] and thus would work at the processing speed of Felstead.  Examiner further notes Doi was only relied upon to teach the buffer plate acting as a sieve, thus the high velocity powder flow also taught in Doi is not applicable to the current combination.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further argues that Doi would detrimentally affect the apparatus of Felstead.
Examiner notes there is no indication in either reference that this would be the case.  Examiner further notes arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Applicant further argues the shielding plates 85 are not the same as a shutter being moveable to shut holes of a first hole array of the different hole arrays while keeping open holes of a second hole array of the different hole arrays, the further being moveable to shut the holes of the second hole array while keeping open holes of the first hole array.
Examiner respectfully disagrees with Applicant’s assertion noting that Tanaka teaches shield plates 85 slide across the bottom of tank 51 to alternate between the open and closed positions for the hole arrays 76 and 77 (See Fig. 12, Page 12, [0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748          
7/6/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712